 



TherapeuticsMD, Inc. 10-Q [txmd-10q_093020.htm]

Exhibit 10.6

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

EXECUTION VERSION



 

 

AMENDMENT NO. 2 TO THE COMMERCIAL SUPPLY AGREEMENT BETWEEN
THERAPEUTCSMD, INC. AND CATALENT PHARMA SOLUTIONS, LLC

(Estradiol softgel capsules)

 

This Amendment No. 2 to the Commercial Supply Agreement (“Second Amendment”) is
made as of this 29th day of September, 2020 (“Second Amendment Effective Date”)
by and between TherapeuticsMD, Inc., a Nevada corporation, with a place of
business at 951 Yamato Road, Suite 220, Boca Raton, Florida 33431 (“Client”),
and Catalent Pharma Solutions, LLC, a Delaware limited liability company, having
a place of business at 14 Schoolhouse Road, Somerset, New Jersey 08873
(“Catalent”).

WHEREAS, Client and Catalent entered into that certain Commercial Supply
Agreement dated April 20, 2016, as amended (the “Agreement”).

WHEREAS, Client and Catalent desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth below, the parties agree as follows:

1.                Capitalized Terms. All capitalized terms used in this Second
Amendment and not otherwise defined herein shall have the meanings given to them
in the Agreement. For clarity, the term “Agreement” as used in the Agreement and
herein shall mean the Agreement as amended hereby.

 

2.               Section 1.53 of the Agreement, is hereby deleted and replaced
with the following:

 

“Territory” means worldwide, except shall not include countries that are
targeted by the comprehensive sanctions, restrictions or embargoes administered
by the United Nations, European Union, United Kingdom, or the United States.
Catalent shall not be obliged to Process Products for sale in any of such
countries if it is prevented from doing so, or would be required to obtain or
apply for special permission to do so, due to any restrictions (such as
embargoes) imposed on it by any governmental authorities, including without
limitation, those imposed by the U.S. Office of Foreign Asset Control.

 

 

 

EXECUTION VERSION

 

“ROW” means any country in the Territory excluding the United States, Canada,
and Israel.

3.             The following definition shall be added to Section 1 of the
Agreement:

 

“Authorized Generic(s)” means any drug sold, licensed, or marketed under the
Product’s New Drug Application that is marketed, sold or distributed under a
different labeler code, product code, trade name, trademark, or packaging (other
than repackaging the listed drug for use in institutions) than the Product.

4.             Section 2.1 of the Agreement is hereby amended by adding the
following to the end of the Section:

 

“Client and its Affiliates shall purchase exclusively from Catalent all of
Client’s and its Affiliates’ requirements of Product for sale in the United
States, Canada, and Israel. In the event Client or its Affiliate(s), alone or in
partnership with a third party, launches an Authorized Generic, then Client and
its Affiliates shall purchase exclusively from Catalent all of Client’s and
Client’s Affiliate’s requirements of the Authorized Generic in the Territory so
long as Catalent’s pricing for the Authorized Generic is competitive with the
pricing requirements for the Authorized Generic.”

5.             Section 4.1 of the Agreement, as amended, is hereby deleted in
its entirety and replaced with the following:

Minimum Requirement. During each Contract Year, Client shall purchase the
minimum number of units of Product set forth on Attachment B (“Minimum
Requirement”). If Client does not purchase such Minimum Requirement during any
Contract Year, then within [***] ([***]) days after the end of such Contract
Year, Client shall pay Catalent [***] percent ([***]%) of the difference between
(A) the total amount Client would have paid to Catalent if the Minimum
Requirement had been fulfilled for the Product and (B) the sum of all purchases
of Product from Catalent during such Contract Year.

6.            Article 2 of the Agreement is hereby amended by adding the
following as a new Section 2.5:

 

 



EXECUTION VERSION

 

Stability Studies. During the Term, Catalent shall have the right, but not the
obligation, to perform all annual stability studies (including testing and
storage) for Product to be sold in the United States at the pricing set forth on
Attachment D. If Catalent is unable to perform the annual stability studies,
Client may contract with a Third Party for the performance of the annual
stability studies. Price increases for such stability services shall not exceed
[***] percent ([***]%) per year.

7.             Section 7.1 of the Agreement is hereby amended by including the
following as a new subsection D:

 

Beginning January 1, 2021, Client shall pay Catalent the annual Hormone Suite
Occupancy fees set forth on Attachment B. Catalent shall submit an invoice to
Client for such fees on January 1, 2021 and each January 1st thereafter during
the Term.

8.              Section 7.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

Unit Pricing Increase. The Unit Pricing shall be adjusted on an annual basis,
effective on each July 1st (with the first Unit Pricing adjustment to be
effective on July 1, 2017), upon sixty (60) days' prior written notice from
Catalent to Client, to reflect increases in labor, utilities and overhead and
shall be in an amount equal to the change in the Producer Price Index ("PPI"),
"Pharmaceutical Preparation Manufacturing" (Series ID: PCU325412325412), not
seasonally adjusted, as published by the U.S. Department of Labor, Bureau of
Labor Statistics; provided that beginning July 1, 2021 the annual increase to
the Unit Pricing for the PPI for Product to be sold in the United States,
Canada, and Israel shall be capped at [***] percent ([***]%) per year. The
initial base period for comparison shall be the twelve (12) month period ending
on the date most closely preceding the effective date of the first Unit Pricing
increase, but which allows enough time for Catalent to provide to Client the
notice required by this Section 7.2. In addition, notwithstanding the foregoing,
price increases for raw materials, and components shall be passed through to
Client annually.

9.             Section 16.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:

Term. This Agreement shall commence on the Effective Date and shall continue
until through July 22, 2028, unless earlier terminated in accordance with
Section 16.2 (as may be extended in accordance with this Section, the “Term”).
The Term shall automatically be extended for successive two (2)-year periods
unless and until one party gives the other party at least twelve (12) months’
prior written notice of its desire to terminate as of the end of the
then-current Term.

 

 

 

EXECUTION VERSION

 

10.              Attachment B of the Agreement, as amended, is hereby deleted in
its entirety and replaced with the revised Attachment B, attached hereto.

 

11.              The Agreement is hereby amended by adding Attachment D,
attached hereto.

 



12.              Governing Law. This Second Amendment shall be governed by and
construed under the laws of Delaware, USA, excluding its conflicts of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Second Amendment.



 

13.              No Other Variations. Except as specifically amended herein, all
other terms and conditions of the Agreement remain in full force and effect and
shall apply to the construction of this Second Amendment.

 

14.              Counterparts. This Second Amendment may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. Any photocopy, facsimile
or electronic reproduction of the executed Second Amendment shall constitute an
original.

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
Representatives to execute this Second Amendment effective as of the Second
Amendment Effective Date.

 



CATALENT PHARMA SOLUTIONS, LLC   THERAPEUTICSMD, INC.             By: /s/ Louis
B. Weiner   By: /s/ James D’Arecca       Name: Louis B. Weiner   Name: James
D’Arecca       Title: VP Business Development, NA Softgel   Title: Chief
Financial Officer

 

 

 

 

 

EXECUTION VERSION

 

ATTACHMENT B

UNIT PRICING, FEES AND MINIMUM REQUIREMENT FOR US MARKET*

UNIT** PRICING Effective through June 30, 2021

Theoretical Batch Size of [***] softgels per strength

Product Unit Strength

Unit Pricing

per [***] softgels (USD)

Estradiol Softgel Ovule Estradiol 10 mcg $[***] Estradiol Softgel Ovule
Estradiol 4 mcg $[***]      

 

UNIT** PRICING Effective Through June 30, 2021

Theoretical Batch Size of [***] softgels per strength 

Tier 1 Volume: [***] to [***] Total Softgels Shipped between July 1, 2020 and
June 30, 2021 Product Unit Strength Unit Pricing per 1,000 softgels (USD)
Estradiol Softgel Ovule Estradiol 10 mcg $[***] Estradiol Softgel Ovule
Estradiol 4 mcg $[***] Tier 2 Volume: [***] and over Total Softgels Shipped
between July 1, 2020 and June 30, 2021 Product Unit Strength Unit Pricing per
[***] softgels (USD) for all incremental volume over [***] softgels Estradiol
Softgel Ovule Estradiol 10 mcg $[***] Estradiol Softgel Ovule Estradiol 4 mcg
$[***]



* For ROW markets, initial Unit Pricing and annual Unit Pricing increases will
be negotiated in good faith between Catalent and Client to be less than or equal
to the Unit Pricing for the United States as required by the Client’s licensee
partner’s pricing requirements for the ROW markets. For the Canada and Israel
markets, initial Unit Pricing and annual Unit Pricing increases will be
negotiated in good faith between Catalent and Client to be less than or equal to
the Unit Pricing for the United States as required by the Client’s licensee
partner’s pricing requirements for the Canada and Israel markets.

** One unit is [***] softgel capsules. Unit Pricing includes full API release
testing, cost of Processed softgels, Product full release testing and bulk
packaging. Unit Pricing does not include cost of API, tooling or other
Product-specific capital items, artwork, shipping, insurance or duty.

 

 

 

EXECUTION VERSION

 

Unit Pricing also does not include any testing, retesting or testing supplies
other than as expressly set forth in the Specifications. Unit Pricing is based
on certain assumptions as to manufacturing processes, storage conditions, etc.
Accordingly, Unit Pricing is subject to adjustment in the event any such
assumptions are subject to revision in connection with the validation of the
Product.

MINIMUM REQUIREMENT Contract Year Product Minimums Requirement [***] Across all
strengths [***] capsules [***] Across all strengths [***] capsules [***] Across
all strengths [***] capsules [***] Across all strengths [***] capsules [***]
Across all strengths [***] capsules [***] Across all strengths [***] capsules
[***] Across all strengths [***] capsules [***] Across all strengths [***]
capsules [***] Across all strengths [***] capsules [***] Across all strengths
[***] capsules

    ADDITIONAL FEES Type of Fee Amount Payable Product Maintenance Fee $[***]
for the first strength; $[***] for each additional strength [***] Hormone Suite
Occupancy Fee $[***] [***]

 

 

 

 

EXECUTION VERSION

ATTACHMENT D

STABILITY STUDY PRICING

[***]

 

 